
	

116 SCON 22 IS: Expressing the sense of Congress that there is a climate emergency which demands a massive-scale mobilization to halt, reverse, and address its consequences and causes.
U.S. Senate
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. CON. RES. 22
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2019
			Mr. Sanders (for himself, Mr. Merkley, Ms. Klobuchar, Mr. Booker, Mrs. Gillibrand, Ms. Warren, and Ms. Harris) submitted the following concurrent resolution; which was referred to the Committee on Environment and Public Works
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that there is a climate emergency which demands a massive-scale
			 mobilization to halt, reverse, and address its consequences and causes.
	
	
 Whereas 2015, 2016, 2017, and 2018 were the 4 hottest years on record and the 20 warmest years on record have occurred within the past 22 years;
 Whereas global atmospheric concentrations of the primary heat-trapping gas, or greenhouse gas, carbon dioxide—
 (1)have increased by 40 percent since preindustrial times, from 280 parts per million to 415 parts per million, primarily due to human activities, including burning fossil fuels and deforestation;
 (2)are rising at a rate of 2 to 3 parts per million annually; and (3)must be reduced to not more than 350 parts per million, and likely lower, if humanity wishes to preserve a planet similar to that on which civilization developed and to which life on Earth is adapted, according to former National Aeronautics and Space Administration climatologist, Dr. James Hansen;
 Whereas global atmospheric concentrations of other greenhouse gases, including methane, nitrous oxide, and hy­dro­fluo­ro­car­bons, have also increased substantially since preindustrial times, primarily due to human activities, including burning fossil fuels;
 Whereas current climate science and real-world observations of climate change impacts, including ocean warming and acidification, floods, droughts, wildfires, and extreme weather, demonstrate that a global rise in temperatures of 1 degree Celsius above preindustrial levels is already having dangerous impacts on human populations and the environment;
 Whereas the 2018 National Climate Assessment found that climate change due to global warming has caused, and is expected to cause additional, substantial interference with and growing losses to infrastructure, property, industry, recreation, natural resources, agricultural systems, human health and safety, and quality of life in the United States;
 Whereas the National Oceanic and Atmospheric Administration has determined that climate change is already increasing the frequency of extreme weather and other climate-related disasters, including drought, wildfire, and storms that include precipitation;
 Whereas climate-related natural disasters have increased exponentially over the past decade, costing the United States more than double the long-term average during the period of 2014 through 2018, with total costs of natural disasters during that period of approximately $100,000,000,000 per year;
 Whereas the Centers for Disease Control and Prevention have found wide-ranging, acute, and fatal public health consequences from climate change that impact communities across the United States;
 Whereas the National Climate and Health Assessment of the United States Global Change Research Program identified climate change as a significant threat to the health of the people of the United States, leading to increased—
 (1)temperature-related deaths and illnesses; (2)air quality impacts;
 (3)extreme weather events; (4)numbers of vector-borne diseases;
 (5)waterborne illnesses; (6)food safety, nutrition, and distribution complications; and
 (7)mental health and well-being concerns; Whereas the consequences of climate change already disproportionately impact frontline communities and endanger populations made especially vulnerable by existing exposure to extreme weather events, such as children, the elderly, and individuals with pre-existing disabilities and health conditions;
 Whereas individuals and families on the frontlines of climate change across the United States, including territories, living with income inequality and poverty, institutional racism, inequity on the basis of gender and sexual orientation, poor infrastructure, and lack of access to health care, housing, clean water, and food security are often in close proximity to environmental stressors or sources of pollution, particularly communities of color, indigenous communities, and low-income communities, which—
 (1)experience outsized risk because of the close proximity of the community to environmental hazards and stressors, in addition to colocation with waste and other sources of pollution;
 (2)are often the first exposed to the impacts of climate change; and (3)have the fewest resources to mitigate those impacts or to relocate, which will exacerbate preexisting challenges;
 Whereas, according to Dr. Robert Bullard and Dr. Beverly Wright, environmental and public health threats from natural and human-made disasters are not randomly distributed, therefore a response to the climate emergency necessitates the adoption of just community transition policies and processes available to all communities, which include policies and processes rooted in principles of racial and socio-economic equity, self-determination, and democracy, as well as the fundamental human right of all people to clean air and water, healthy food, health care, adequate land, education, and shelter;
 Whereas climate change holds grave and immediate consequences not just for the population of the United States, including territories, but for communities across the world, particularly those communities in the Global South on the frontlines of the climate crisis, which are at risk of forced displacement;
 Whereas communities in rural, urban, and suburban areas are all dramatically affected by climate change, though the specific economic, health, social, and environmental impacts may be different;
 Whereas the United States Department of State, Department of Defense, and intelligence community have identified climate change as a threat to national security, and the Department of Homeland Security views climate change as a top homeland security risk;
 Whereas climate change is a threat multiplier— (1)with the potential to exacerbate many of the challenges the United States already confronts, including conflicts over scarce resources, conditions conducive to violent extremism, and the spread of infectious diseases; and
 (2)because climate change has the potential to produce new, unforeseeable challenges in the future; Whereas, in 2018, the United Nations Intergovernmental Panel on Climate Change projected that the Earth could warm 1.5 degrees Celsius above preindustrial levels as early as 2030;
 Whereas the climatic changes resulting from global warming above 1.5 degrees Celsius above preindustrial levels, including changes resulting from global warming of more than 2 degrees Celsius above preindustrial levels, are projected to result in irreversible, catastrophic changes to public health, livelihoods, quality of life, food security, water supplies, human security, and economic growth;
 Whereas, in 2019, the United Nations Intergovernmental Science-Policy Platform on Biodiversity and Ecosystem Services found that human-induced climate change is pushing the planet toward the sixth mass species extinction, which threatens the food security, water supply, and well-being of billions of people;
 Whereas, according to climate scientists, limiting warming to no more than 1.5 degrees Celsius above preindustrial levels, and likely lower, is most likely to avoid irreversible and catastrophic climate change;
 Whereas, even with global warming up to 1.5 degrees Celsius above preindustrial levels, the planet is projected to experience—
 (1)a significant rise in sea levels; (2)extraordinary loss of biodiversity; and
 (3)intensifying droughts, prodigious floods, devastating wildfires, and other extreme weather events; Whereas, according to climate scientists, addressing the climate emergency will require an economically just and managed phase-out oil, gas, and coal to keep fossil fuels in the ground;
 Whereas the United Nations Intergovernmental Panel on Climate Change has determined that limiting warming through emissions reduction and carbon sequestration will require rapid, and immediate, acceleration and proliferation of far-reaching, multilevel, and cross-sectoral climate mitigation and transitions in energy, land, urban and rural infrastructure (including transport and buildings), and industrial systems;
 Whereas, in the United States, massive, comprehensive, and urgent governmental action is required immediately to achieve the transitions of those systems in response to the severe existing and projected economic, social, public health, and national security threats posed by the climate crisis;
 Whereas the massive scope and scale of action necessary to stabilize the climate will require unprecedented levels of public awareness, engagement, and deliberation to develop and implement effective, just, and equitable policies to address the climate crisis;
 Whereas failure to mobilize to solve the climate emergency is antithetical to the spirit of the Declaration of Independence in protecting unalienable Rights that include Life, Liberty and the pursuit of Happiness;
 Whereas the United States has a proud history of collaborative, constructive, massive-scale Federal mobilizations of resources and labor in order to solve great challenges, such as the Interstate Highway System, the Apollo 11 Moon landing, Reconstruction, the New Deal, and World War II;
 Whereas the United States stands uniquely poised to substantially grow the economy and attain social and health benefits from a massive mobilization of resources and labor that far outweigh the costs of inaction;
 Whereas millions of middle class jobs can be created by raising labor standards through project labor agreements and protecting and expanding the right of workers to organize so that workers in the United States and the communities of those workers are guaranteed a strong, viable economic future in a zero-emissions economy that guarantees good jobs at fair union wages, with quality benefits;
 Whereas frontline communities, Tribal governments and communities, people of color, and labor unions must be equitably and actively engaged in the climate mobilization and prioritized through local climate mitigation and adaptation planning, policy, and program delivery so that workers in the United States, the communities of those workers, are guaranteed a strong, viable economic future;
 Whereas a number of local jurisdictions and governments in the United States, including New York City and Los Angeles, and across the world, including the United Kingdom, the Republic of Ireland, Portugal, and Canada, have already declared a climate emergency, and a number of State and local governments are considering declaring a climate emergency in response to the massive challenges posed by the climate crisis;
 Whereas State, local, and Tribal governments must be supported in efforts to hold to account actors whose activities have deepened and accelerated the climate crisis and who have benefitted from delayed action to address the climate change emergency and to develop a fossil fuel-free economy;
 Whereas a collaborative response to the climate crisis will require the Federal Government to work with international, State, and local governments, including with those governments that have declared a climate emergency, to reverse the impacts of the climate crisis; and
 Whereas the United States has an obligation, as a driver of accelerated climate change, to mobilize at emergency speed to restore a safe climate and environment not just for communities of the United States, including territories, but for communities across the world, particularly those on the frontlines of the climate crisis who have least contributed to the crisis, and to account for global and community impacts of any actions it takes in response to the climate crisis: Now, therefore, be it
		
	
 That it is the sense of Congress that— (1)the global warming caused by human activities, which increase emissions of greenhouse gases, has resulted in a climate emergency that—
 (A)severely and urgently impacts the economic and social well-being, health and safety, and national security of the United States; and
 (B)demands a national, social, industrial, and economic mobilization of the resources and labor of the United States at a massive-scale to halt, reverse, mitigate, and prepare for the consequences of the climate emergency and to restore the climate for future generations; and
 (2)nothing in this concurrent resolution constitutes a declaration of a national emergency for purposes of any Act of Congress authorizing the exercise, during the period of a national emergency or other type of declared emergency, of any special or extraordinary power.